    Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 1 of 8 PageID #:287



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NICHOLAS NAVARROLI,              )
on behalf of himself and the class
                                 )
members described below,         )
                                 )
           Plaintiff,            )
                                 )                           No. 18 C 2047
      v.                         )
                                 )                           Judge Sara L. Ellis
MIDLAND FUNDING LLC;             )
MIDLAND CREDIT MANAGEMENT, INC.; )
and ENCORE CAPITAL GROUP, INC.,  )
                                 )
           Defendants.           )


                                     OPINION AND ORDER

       After Plaintiff Nicholas Navarroli received a letter from Defendants Midland Funding

LLC, Midland Credit Management, Inc. (“MCM”), and Encore Capital Group, Inc. informing

him of an offer to settle an alleged consumer debt that failed to mention that any settlement

payment would restart the statute of limitations for the collection of a legally unenforceable debt,

Navarroli sued Defendants bringing class action claims under the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq., alleging that MCM’s form letter fails to provide

necessary disclosures and contains false, deceptive, or misleading representations in violation of

15 U.S.C. §§ 1692e, 1692e(2), and 1692e(10). Defendants move to dismiss Plaintiff’s complaint

for lack of standing. The Court finds that the informational injury alleged in Plaintiff’s

complaint suffices to confer standing in this case and denies Defendants’ motion to dismiss.
     Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 2 of 8 PageID #:288



                                          BACKGROUND 1

        In late February 2018, Navarroli received a letter from Defendants, sent by MCM, that

offered settlement of an alleged consumer debt. The letter read “Congratulations! You have

been pre-approved for a discount program designed to save you money. Act now to maximize

your savings and put this debt behind you. . . .” Doc. 1, Ex. A. The letter offered three payment

options. The first option invited a one-time payment of 60% of the alleged debt, with a due date

of March 30, 2018. The second option directed Navarroli to make a monthly payment for six

months in an amount that would total 80% of the alleged debt, with a due date of March 30, 2018

for the first monthly payment. The final option detailed a monthly payment plan as low as $50 a

month. Separate from the payment options, the letter also listed its offer expiration date of

March 30, 2018. The post-script of the letter reads, in its entirety: “The law limits how long you

can be sued on a debt and how long a debt can appear on your credit report. Due to the age of

this debt, we will not sue you for it or report payment or non-payment of it to a credit bureau.”

Id. The letter did not disclose that making a payment could restart the statute of limitations and

revive an otherwise legally unenforceable debt.

        Navarroli claims that this failure to disclose is a concrete informational injury, which

violates the FDCPA and suffices to confer Article III standing. Defendants disagree and filed the

present motion to dismiss.




1
  The facts in the background section are taken from Navarroli’s complaint and are presumed true for the
purpose of resolving Defendants’ motion to dismiss [23]. See Virnich v. Vorwald, 664 F.3d 206, 212 (7th
Cir. 2011); Local 15, Int’l Bhd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782 (7th Cir.
2007). This section additionally includes other facts submitted by Navarroli in his response to the motion
to dismiss to the extent they are consistent with the allegations of the complaint. Help at Home, Inc. v.
Med. Capital, LLC, 260 F.3d 748, 752–53 (7th Cir. 2001). Finally, the Court also considers the facts
contained in the exhibit filed with the complaint. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d
440, 443–44 (7th Cir. 2009).
                                                    2
    Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 3 of 8 PageID #:289



                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(1) challenges the Court’s subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). The party asserting jurisdiction has the burden of proof.

United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2003), overruled on

other grounds by Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012). The standard

of review for a Rule 12(b)(1) motion to dismiss depends on the purpose of the motion. Apex

Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–44 (7th Cir. 2009). If a defendant

challenges the sufficiency of the allegations regarding subject matter jurisdiction (a facial

challenge), the Court must accept all well-pleaded factual allegations as true and draw all

reasonable inferences in the plaintiff’s favor. See id.; United Phosphorus, 322 F.3d at 946. If,

however, the defendant denies or controverts the truth of the jurisdictional allegations (a factual

challenge), the Court may look beyond the pleadings and view any competent proof submitted

by the parties to determine if the plaintiff has established jurisdiction by a preponderance of the

evidence. See Apex Digital, 572 F.3d at 443–44; Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d

536, 543 (7th Cir. 2006).

                                            ANALYSIS

       “No principle is more fundamental to the judiciary’s proper role in our system of

government than the constitutional limitation of federal court jurisdiction to actual cases or

controversies.” Spokeo, Inc. v. Robins, --- U.S. ----, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635

(2016) (quoting Raines v. Byrd, 521 U.S. 811, 818, 117 S. Ct. 2312, 138 L. Ed. 2d 849 (1997)).

“Standing to sue is an important component of that limitation.” Meyers v. Nicolet Rest. of

DePere, LLC, 843 F.3d 724, 726 (7th Cir. 2016) (citing Lujan v. Defenders of Wildlife, 504 U.S.

555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)). As a prerequisite, standing “ensures that



                                                  3
    Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 4 of 8 PageID #:290



courts do not decide abstract principles of law but rather concrete cases or controversies.” Id.

(quoting Sierra Club v. Marita, 46 F.3d 606, 613 (7th Cir. 1995)). Thus, “[s]tanding is a

threshold question in every federal case because if the litigants do not have standing to raise their

claims the court is without authority to consider the merits of the action.” Id. (quoting Freedom

From Religion Found., Inc. v. Zielke, 845 F.2d 1463, 1467 (7th Cir. 1988)). Standing consists of

three elements: “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable

to the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.” Spokeo, 136 S. Ct. at 1547 (citing Lujan, 504 U.S. at 560–61). The motion

before the Court focuses solely on the injury in fact requirement.

        The injury in fact need not be tangible. Spokeo, 136 S. Ct. at 1549. Courts look to both

legislative history and congressional judgment when determining whether an intangible injury

can confer standing. Id. (“[B]ecause Congress is well positioned to identify intangible harms

that meet minimum Article III requirements, its judgment is also instructive and important”).

“Congress’ role in identifying and elevating intangible harms does not mean that a plaintiff

automatically satisfies the injury in fact requirement whenever a statute grants a person a

statutory right and purports to authorize that person to sue to vindicate that right.” Id. In other

words, a bare violation of a statute in which Congress included a private right of action does not

necessarily create an injury in fact; the plaintiff must still allege a particularized injury. See

Meyers, 843 F.3d at 727. The Supreme Court has recognized an “informational injury” as a

particularized injury in fact sufficient to confer standing. See Havens Realty Corp. v. Coleman,

455 U.S. 363, 374, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982) (holding that individuals acting as

“testers” who posed as renters or purchasers but never intended to rent or buy had standing to sue

under the Fair Housing Act after their right to truthful information was violated).



                                                   4
    Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 5 of 8 PageID #:291



       Navarroli alleges that MCM engaged in misconduct in violation of the FDCPA when

MCM sent him a dunning letter on an expired consumer debt that contained incomplete and

therefore misleading information. This Court adds its voice to the growing chorus within this

district that has found standing in exactly this type of case. See, e.g., Pierre v. Midland Credit

Management, Inc., No. 16 C 2895, 2017 WL 1427070, at *3–4 (N.D. Ill. Apr. 21, 2017) (finding

plaintiff suffered injury in fact after MCM sent her “a misleading dunning letter that sought

payment on a time-barred debt and lacked disclosures to which she was legally entitled” because

“[s]uch an injury falls squarely within the ambit of what Congress gave consumers in the

FDCPA: ‘a legally protected interest in certain information about debts,’ with ‘deprivations of

information about one’s debt (in a communication directed to the plaintiff consumer) a

cognizable injury’”) (quoting Saenz v. Buckeye Check Cashing of Ill., 2016 WL 5080747, at *1–

2 (N.D. Ill. Sept. 20, 2016)); Haddad v. Midland Funding, LLC, 255 F. Supp. 3d 735, 743 (N.D.

Ill. 2017) (finding plaintiff suffered injury in fact after Midland sent plaintiff dunning letter on

expired debt); Wheeler v. Midland Funding, LLC, No. 15 C 11152, 2017 WL 3235683, at *5

(N.D. Ill. July 31, 2017) (finding plaintiff suffered injury in fact after Midland directed plaintiff

to website that contained half-information about plaintiff’s expired debt and failed to disclose

that statute of limitations could be renewed if plaintiff began making payments); Francisco v.

Midland Funding, LLC, No. 17 C 6872, 2019 WL 498936, at *3–4 (N.D. Ill. Feb. 8, 2019)

(finding Midland’s failure to report status of debt as disputed gave plaintiff standing); Bernal v.

NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016) (finding that receiving debt collection letter

that wrongly assesses percentage-based collection fee on delinquent consumer debt constitutes

concrete injury). These cases have found consistently and repeatedly that informational injuries

like—and in some cases exactly the same as—the injury Navarroli alleges arising under the



                                                   5
    Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 6 of 8 PageID #:292



FDCPA are sufficient to confer standing. Furthermore, these cases are “consistent with

established Seventh Circuit precedent regarding the FDCPA, which does not require proof of

actual damages as a precursor to the recovery of statutory damages and when looking at standing

focuses on the debt collector’s misconduct, not whether the debt is valid or, as here, whether the

consumer has paid an invalid debt.” Wheeler, 2017 WL 3235683, at *4 (quoting Keele v.

Wexler, 149 F.3d 589, 593 (7th Cir. 1998)) (internal quotation marks omitted).

       The very nature and purpose of MCM’s letter seems to be to bait the consumer into

paying money on a time-barred debt, either by settling for sixty cents on the dollar—a percentage

that is orders of magnitude higher than what Defendants allegedly paid to obtain the outdated

debt—or by unwittingly renewing the statute of limitations by making a new payment on the

debt. The Seventh Circuit has found that such dunning letters pose a serious danger: “We begin

with the danger that a debtor who accepts the offered terms of settlement will, by doing so,

waive his otherwise absolute defense under the statute of limitations. Only the rarest consumer-

debtor will recognize this danger.” Pantoja v. Portfolio Recovery Assocs., LLC, 852 F.3d 679,

684 (7th Cir. 2017). The alleged injury is clear: Navarroli received a letter encouraging him to

“put [his] debt behind [him]”—a debt for which he already had a complete defense under the

statute of limitations—by selecting one of MCM’s proposed payment options, while omitting the

crucial information that payment would renew the statute of limitations period and eschew this

complete defense. Doc. 1, Ex. A. This is certainly within the realm of conduct Congress

intended to deter with the FDCPA. McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1021 (7th

Cir. 2014) (finding that dunning letters offering settlement of expired debt could lead consumers

to believe that debt was legally enforceable violated FDCPA); see also Wheeler, 2017 WL

3235683, at *4; Pierre, 2017 WL 1427070, at *4; Bernal, 318 F.R.D. at 72. That Navarroli did



                                                 6
    Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 7 of 8 PageID #:293



not actually pay is not relevant for standing under the FDCPA; MCM’s alleged misconduct

suffices to create a concrete injury in fact with regard to Navarroli. Keele, 149 F.3d at 593.

       Defendants insist, however, that Navarroli has alleged only a bare statutory violation,

without identifying a particularized injury in fact. They compare the case to a bevy of recent

Seventh Circuit cases denying standing for lack of concrete injury. Doc. 23 at 5 (citing Meyers,

843 F.3d at 724; Gubala v. Time Warner Cable, Inc., 846 F.3d 909 (7th Cir. 2017); Groshek v.

Time Warner Cable, 865 F.3d 884 (7th Cir. 2017); Collier v. SP Plus Corp., 889 F.3d 894 (7th

Cir. 2018)). Each case, however, is clearly distinguishable.

       The plaintiff in Meyers brought his case against Nicolet Restaurant under the Fair and

Accurate Credit Transactions Act (“FACTA”) claiming that the restaurant’s failure to truncate

the expiration date of his credit card on his receipt was a statutory violation. Meyers, 843 F.3d at

725. The Seventh Circuit found that Meyers had not suffered any harm, and that his alleged

injury was not caused by the type of conduct Congress sought to deter with FACTA, which was

aimed primarily at identity theft. In fact, Congress “specifically declared that failure to truncate

a card’s expiration date, without more, does not heighten the risk of identity theft.” Id. at 727.

By contrast, MCM’s dunning letter significantly heightens the risk of financial injury to

recipients of the letter who could unwittingly pay on a time-barred debt and renew the statute of

limitations period.

       In Gubala, the plaintiff brought his case against Time Warner after they failed to destroy

his personal information, which the plaintiff alleged was a violation of the Cable

Communications Policy Act. Gubala, 846 F.3d at 909. The Seventh Circuit affirmed that

Gubala had “not alleged any plausible (even if attenuated) risk of harm to himself from such a

violation [or] any risk substantial enough to be deemed ‘concrete.’” Id. Additionally, the



                                                  7
    Case: 1:18-cv-02047 Document #: 53 Filed: 03/05/19 Page 8 of 8 PageID #:294



Seventh Circuit found that Gubala had “neglect[ed] to mention that the duty of a cable provider

to destroy a subscriber’s personal information is qualified by [subsections of the Act], which

authorized disclosure of such information” in certain circumstances. Id. at 913. Thus, like

Meyers, and unlike Navarroli’s case, not only did Gubala not allege a personal injury, the alleged

statutory violation was not the type of conduct that Congress sought to deter.

       In Groshek and Collier, the same pattern repeats. Groshek, 865 F.3d at 884 (finding that

defendant’s disclosure form that contained extraneous information did not cause a particular

injury to Groshek); Collier, 889 F.3d at 894 (finding that receipts containing a debit or credit

card’s expiration date did not cause particularized injury and merely alleging “actual injuries”

did not suffice to confer standing either). Although all of these cases stand for the proposition

that a court cannot find standing where the plaintiff does not allege more than a bare statutory

violation, they are inapposite. In contrast, Pantoja, Keele, and McMahon directly address the

issue before the court and indicate that Navarroli’s allegations are sufficient to confer standing.

Defendants have not distinguished them.

                                         CONCLUSION

       For the foregoing reasons, the Court denies Defendants’ motion to dismiss [23].



Dated: March 5, 2019                                          ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                  8
